UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-19511 MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. (Exact name of registrant as specified in its charter) Delaware 13-3619290 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 672-4468 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T As of September 30, 2014, 4,167,441.986 Limited Partnership Units were outstanding. MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2014 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of September 30, 2014 and December 31, 2013 2 Condensed Schedule of Investments as of September 30, 2014 3 Condensed Schedule of Investments as of December 31, 2013 4 Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2014 and 2013 5 Statements of Changes in Partners’ Capital for the Nine Months Ended September 30, 2014 and 2013 6 Notes to Financial Statements 7-25 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37-44 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46-62 Item 1A. Risk Factors 62 Item 4. Mine Safety Disclosures 62 Item 6. Exhibits 62-63 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS $ $ Trading Equity: Unrestricted cash Restricted cash Total cash Net unrealized gain on open contracts Total Trading Equity Interest receivable Total Assets LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Redemptions payable to Limited Partners Redemptions payable to General Partner – Total redemptions payable Accrued brokerage fees Accrued management fees Payable to MS&Co. – Total Liabilities Partners’ Capital: Limited Partners (4,167,441.986and 5,462,815.917 Units, respectively) General Partner (43,497.666 and 70,819.769 Units, respectively) Total Partners’ Capital Total Liabilities and Partners’ Capital NET ASSET VALUE PER UNIT The accompanying notes are an integral part of these financial statements. - 2 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2014 (Unaudited) Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity Foreign currency Interest rate 654,314 Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity Foreign currency Interest rate Total Futures and Forward Contracts Sold Unrealized Currency Loss (717,886) Net fair value 6.49 The accompanying notes are an integral part of these financial statements. - 3 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2013 Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity Foreign currency Interest rate (574,172) Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity Foreign currency Interest rate Total Futures and Forward Contracts Sold Unrealized Currency Loss (689,577) Net fair value The accompanying notes are an integral part of these financial statements. - 4 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Three Months Ended September30, For the Nine Months Ended September 30, 2014 2013 2014 2013 $ INVESTMENT INCOME Interest income EXPENSES Brokerage fees Management fees Total Expenses NET INVESTMENT LOSS TRADING RESULTS Trading profit (loss): Net realized Net change in unrealized Total Trading Results NET INCOME (LOSS) NET INCOME (LOSS) ALLOCATION Limited Partners General Partner NET INCOME (LOSS) PER UNIT * Limited Partners General Partner Units Units Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING * Based on change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. - 5 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Nine Months Ended September 30, 2014 and 2013 (Unaudited) Units of Partnership Limited General Interest Partners Partner Total $ $ $ Partners’ Capital, December 31, 2013 Net Income – Redemptions Partners’ Capital, September30, 2014 Partners’ Capital, December 31, 2012 Net Loss – Redemptions Partners’ Capital, September 30, 2013 The accompanying notes are an integral part of these financial statements. - 6 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2014 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Morgan Stanley Smith Barney Spectrum Select L.P. (the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 (the “Form 10-K”). 1.Organization Morgan Stanley Smith Barney Spectrum Select L.P. is a Delaware limited partnership organized in 1991 to engage primarily in the speculative trading of futures contracts, options on futures and forward contracts, and forward contracts on physical commodities and other commodity interests, including, but not limited to, foreign currencies, financial instruments, metals, energy, and agricultural products (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments).The Partnership is one of the Morgan Stanley Spectrum series of funds, comprised of the Partnership, Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P., Morgan Stanley Smith Barney Spectrum Technical L.P., Morgan Stanley Smith Barney Spectrum Strategic L.P. and prior to September 30, 2014, Morgan Stanley Smith Barney Spectrum Global Balanced L.P.(“Spectrum Global Balanced”) (collectively, the “Spectrum Series”). - 7 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres Managed Futures LLC, a Delaware limited liability company, acts as the general partner (“Ceres” or the “General Partner”) and commodity pool operator for the Partnership.Ceres is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is wholly-owned indirectly by Morgan Stanley.Morgan Stanley Smith Barney LLC is doing business as Morgan Stanley Wealth Management (“Morgan Stanley Wealth Management”).Morgan Stanley Wealth Management is a principal subsidiary of MSSBH. The clearing commodity broker for the Partnership is Morgan Stanley & Co. LLC (“MS&Co.”).MS&Co. also acts as the counterparty on alltrading offoreign currency forward contracts.Morgan Stanley Capital Group Inc. (“MSCG”) acts as the counterparty on all trading of options on foreign currency forward contracts.MS&Co. and MSCG are wholly-owned subsidiaries of Morgan Stanley.The trading advisors to the Partnership are Altis Partners (Jersey) Limited (“Altis”), EMC Capital Management, Inc. (“EMC”), Graham Capital Management, L.P. (“Graham”), Rabar Market Research, Inc. (“Rabar”) and, prior to August 8, 2014, Northfield Trading L.P. (“Northfield”) (each individually, a “Trading Advisor”, or collectively, the “Trading Advisors”). Effective October 1, 2014, the flat rate brokerage fee, equal to an annual rate of 4.0% of the Partnership’s net assets, was separated into (i) a general partner administrative fee payable to the General Partner equal to an annual rate of 2.0% of the Partnership’s net assets, and (ii) an ongoing placement agent fee payable to Morgan Stanley Wealth Management equal to an annual rate of 2.0% of the Partnership’s net - 8 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) assets.The October 1, 2014 fee changes, in the aggregate, did not exceed the flat rate brokerage fee and, accordingly, there is no change to the aggregate fees incurred by the Partnership. Effective the close of business on August 8, 2014, Ceres terminated the management agreement among Ceres, Northfield and the Partnership pursuant to which Northfield ceased all Futures Interests trading on behalf of the Partnership. - 9 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2. Financial Highlights Financial Highlights for the three and nine months ended September 30, 2014 and 2013 were as follows: For the Three MonthsFor the Nine Months Ended September 30,Ended September 30, Per Unit operating performance: Net asset value at the beginning of the period: Interest Income – (3) – (3) – (3) Expenses Realized/Unrealized Income (Loss) (1) Net Income (Loss) Net asset value, September 30: Ratios to average net assets: Net Investment Loss(2) (5.6)% (8.0)% (6.6)% (8.0)% Expenses before Incentive Fees (2) 5.6% 8.1% 6.6% 8.0% Expenses after Incentive Fees (2) 5.6% 8.1% 6.6% 8.0% Total return before incentive fees 7.4% (6.7)% 2.2% (6.9)% Total return after incentive fees 7.4% (6.7)% 2.2% (6.9)% Realized/Unrealized Income (Loss) is a balancing amount necessary to reconcile the change in net asset value per Unit with the other per Unit information. Annualized (except for incentive fees, if applicable). A Amount less than $0.005 per Unit. 3.Related Party Transactions The Partnership’s cash is on deposit in commodity brokerage accounts with Morgan Stanley.Monthly, MS&Co. pays the Partnership interest income on 100% of the average daily equity maintained in cash in the Partnership’s account during each month at a rate equal to 80% of the monthly average of the 4-week - 10 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) U.S. Treasury bill discount rate.MS&Co. retains any interest earned in excess of the interest paid to the Partnership.For purposes of such interest payments, net assets do not include monies due to the Partnership on Futures Interests that have not been received.The Partnership pays brokerage fees to Morgan Stanley Wealth Management and/or its affiliates. 4.Financial Instruments The Partnership trades Futures Interests.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until the settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the “Net change in unrealized trading profit (loss)” on open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period from various exchanges.The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as input the spot prices, interest rates, and option implied volatilities quoted - 11 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period. The fair value of an off-exchange-traded contract is based on the fair value quoted by the counterparty.Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The fair value of an exchange-traded contract is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract could be liquidated. The Partnership’s contracts are accounted for on a trade-date basis.The Partnership accounts for its derivative investments as described in Note 5. Derivatives and Hedgingas required by the Financial Accounting Standards Board’s (the “FASB”) Accounting Standards Codification (“ASC”).A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: - 12 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 1) a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. Generally, derivatives include futures, forward, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The net unrealized gains on open contracts, reported as a component of “Trading Equity” on the Statements of Financial Condition, and their longest contract maturities were as follows: Net Unrealized Gains on Open Contracts Longest Maturities Date Exchange-Traded Off-Exchange-Traded Total Exchange-Traded Off-Exchange-Traded $ $ $ Sep. 30, 2014 Dec. 2018 Jan. 2015 Dec. 31, 2013 Dec. 2017 Mar. 2014 In general, the risks associated with off-exchange-traded contracts are greater than those associated with exchange-traded contracts because of the greater risk of default by the counterparty to an off-exchange-traded contract.The Partnership has credit risk associated with counterparty nonperformance.As of the date of the financial statements, the credit risk associated with the instruments in which the Partnership trades is - 13 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) of the financial statements, the credit risk associated with the instruments in which the Partnership trades is limited to the unrealized gain (loss) amounts reflected in the Partnership’s Statements of Financial Condition.The net unrealized gains (losses) on open contracts are further disclosed gross by type of contract and corresponding fair value level in Note 6. Fair Value Measurements and Disclosures. The Partnership also has credit risk because MS&Co. and/or MSCG act as the commodity futures broker, or the counterparties, with respect to most of the Partnership’s assets. Exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are fair valued on a daily basis, with variations in value settled on a daily basis.MS&Co., which is acting as a commodity futures broker for the Partnership’s exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, is required, pursuant to regulations of the Commodity Futures Trading Commission (“CFTC”), to segregate from its own assets, and for the sole benefit of its commodity customers, total cash held by it with respect to exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, including an amount equal to the netunrealized gains on all open exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, which, in the aggregate, totaled $116,841,421 and $150,597,920 at September 30, 2014 and December 31, 2013, respectively. With respect to the Partnership’s off-exchange-traded forward currency contracts and forward currency options contracts, there are no daily settlements of variation in value, nor is there any requirement that an amount equal to the net unrealized gains (losses) on such contracts be segregated. However, the Partnership is required to meet margin requirements equal to the net unrealized loss on - 14 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) open forward currency contracts in the Partnership’s accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MS&Co., for the benefit of MS&Co.With respect to those off-exchange-traded forward currency contracts, the Partnership is at risk to the ability of MS&Co., the sole counterparty on all such contracts, to perform.With respect to those off-exchange-traded forward currency options contracts, the Partnership is at risk to the ability of MSCG, the sole counterparty on all such contracts, to perform.The Partnership has a netting agreement with each counterparty.The primary terms are based on industry standard master netting agreements.These agreements, which seek to reduce both the Partnership’s and the counterparties’ exposure on off-exchange-traded forward currency contracts, should materially decrease the Partnership’s credit risk in the event of MS&Co.’s or MSCG’s bankruptcy or insolvency. The General Partner monitors and attempts to control the Partnership’s risk exposure on a daily basis through financial, credit and risk management monitoring systems, and, accordingly, believes that it has effective procedures for evaluating and limiting the credit and market risks to which the Partnership may be subject.These monitoring systems generally allow the General Partner to statistically analyze actual trading results with risk adjusted performance indicators and correlation statistics.In addition, online monitoring systems provide account analysis of futures, forwards and options positions by sector, margin requirements, gain and loss transactions and collateral positions. - 15 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The futures, forwards and options traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled on an agreed-upon settlement date. 5.Derivatives and Hedging The Partnership’s objective is to profit from speculative trading in Futures Interests.Therefore, the Trading Advisors for the Partnership will take speculative positions in Futures Interests where they feel the best profit opportunities exist for their trading strategy.As such, the average number of contracts outstanding in absolute quantities (the total of the open long and open short positions) has been presented as a part of the volume disclosure, as position direction is not an indicative factor in such volume disclosures.With regard to foreign currency forward trades, each notional quantity amount has been converted to an equivalent contract based upon an industry convention. - 16 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) On January 1, 2013, the Partnership adopted Accounting Standards Update (“ASU”) 2011-11, “Disclosure about Offsetting Assets and Liabilities” and ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”.ASU 2011-11 created a new disclosure requirement about the nature of an entity’s rights to setoff and the related arrangements associated with its financial instruments and derivative instruments, while ASU 2013-01 clarified the types of instruments and transactions that are subject to the offsetting disclosure requirements established by ASU 2011-11.Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The objective of these disclosures is to facilitate comparison between those entities that prepare their financial statements on the basis of accounting principles generally accepted in the United States of America (“U.S. GAAP”) and those entities that prepare their financial statements on the basis of International Financial Reporting Standards. The new guidance did not have a significant impact on the Partnership’s financial statements. The following tables summarize the valuation of the Partnership’s investments as of September 30, 2014 and December 31, 2013, respectively. - 17 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Offsetting of Derivative Assets and Liabilities as of September 30, 2014: Gross Amounts Recognized Gross Amounts Offset in theStatements of Financial Condition Net Amounts Presented in theStatements of Financial Condition $ $ $ Assets Futures Forwards Total Assets Liabilities Futures – Forwards – Total Liabilities – Unrealized currency loss Total net unrealized gain on open contracts Offsetting of Derivative Assets and Liabilities as of December 31, 2013: Gross Amounts Recognized Gross Amounts Offset in theStatements of Financial Condition Net Amounts Presented in theStatements of Financial Condition $ $ $ Assets Futures Forwards Total Assets Liabilities Futures – Forwards – Total Liabilities (3,080,139) – Unrealized currency loss Net unrealized gain on open contracts - 18 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The effect of Trading Activities on the Statements of Financial Condition as of September 30, 2014: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the nine months (absolute quantity) $ Commodity Equity Foreign currency Interest rate Total 2,135,636 Unrealized currency loss Net unrealized gain on open contracts The effect of Trading Activities on the Statements of Financial Condition as of December 31, 2013: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the year (absolute quantity) $ Commodity Equity – Foreign currency Interest rate Total 5,560,057 Unrealized currency loss Net unrealized gain on open contracts - 19 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Average Number of Contracts Outstanding for the Year (Absolute Quantity) Option Contracts at Fair Value $ Options purchased – 3 Options written – 2 The following tables summarize the net trading results of the Partnership for the three and nine months ended September 30, 2014 and 2013, respectively. The effect of Trading Activities on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2014 included in Total Trading Results: For the Three Months For the Nine Months Ended September 30, 2014 Ended September 30, 2014 Type of Instrument $ $ Commodity 4,169,820 Equity Foreign currency Interest rate Unrealized currency loss Total Line items on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2014: For the Three Months For the Nine Months Ended September 30, 2014 Ended September 30, 2014 Trading Results $ $ Net realized 8,004,639 Net change in unrealized Total Trading Results - 20 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The effect of Trading Activities on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2013 included in Total Trading Results: For the Three Months For the Nine Months Ended September 30, 2013 Ended September 30, 2013 Type of Instrument $ $ Commodity Equity Foreign currency (953,057) (2,368,368) Interest rate Unrealized currency gain Total Line items on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2013: For the Three Months For the Nine Months Ended September 30, 2013 Ended September 30, 2013 Trading Results $ $ Net realized (3,781,720) 1,725,464 Net change in unrealized (4,575,057) (2,373,848) Total Trading Results (8,356,777) (648,384) 6.Fair Value Measurements and Disclosures Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including unadjusted quoted market prices for similar investments, interest rates and credit risk); and Level 3 -unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). - 21 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and consideration of factors specific to the investment. The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. September 30, 2014 Unadjusted Quoted Prices in Active Markets for IdenticalAssets/Liabilities (Level 1) Significant Other ObservableInputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Forwards n/a Total Assets 10,816,937 n/a Liabilities Futures 1,457,292 – n/a Forwards 2,277,143 n/a Total Liabilities 3,734,435 n/a Unrealized currency loss *Net fair value n/a - 22 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2013 Unadjusted Quoted Prices in Active Markets for Identical Assets/Liabilities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Forwards – n/a 528,063 Total Assets 9,894,085 n/a 10,422,148 Liabilities Futures – n/a Forwards – n/a 69,127 Total Liabilities 3,011,012 n/a Unrealized currency loss (689,577) * Net fair value 6,883,073 n/a 6,652,432 * This amount comprises the “Net unrealized gain on open contracts” on the Statements of Financial Condition. During the period from January 1, 2014 to September 30, 2014, and the twelve months ended December 31, 2013, there were no Level 3 assets and liabilities and there were no transfers of assets or liabilities between Level 1 and Level 2. 7. Investment Company Status Effective January 1, 2014, the Partnership adopted ASU 2013-08, “Financial Services — Investment Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements.” ASU 2013-08 changes the approach to the investment company assessment, requires non-controlling ownership interests in other investment companies to be measured at fair value, and requires additional - 23 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) disclosures about the investment company’s status as an investment company.ASU 2013-08 is effective for interim and annual reporting periods beginning after December 15, 2013. The adoption of this ASU did not have a material impact on the Partnership’s financial statements. Based on management’s assessment, the Partnership has been deemed to be an investment company since inception. It has all of the fundamental and typical characteristics of an investment company. 8.Restricted and Unrestricted Cash As reflected on the Partnership’s Statements of Financial Condition, restricted cash equals the cash portion of assets on deposit to meet margin requirements plus the cash required to offset unrealized losses on foreign currency forwards and options contracts and offset unrealized losses only on the offsetting London Metal Exchange positions.All of these amounts are maintained separately.Cash that is not classified as restricted cash is therefore classified as unrestricted cash. 9.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues and expenses for income tax purposes.The Partnership files U.S. federal and state tax returns. - 24 - MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) The guidance issued by the FASB on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken.The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of September 30, 2014 and December 31, 2013.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2011 through 2013 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. 10.Subsequent Events Management performed its evaluation of subsequent events through the date of filing, and has determined that, other than as referenced in Note 1. Organization to the financial statements, there were no subsequent events requiring adjustment of or disclosure in the financial statements. - 25 - Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of September 30, 2014, the percentage of assets allocated to each market sector was approximately as follows:Interest Rate 16.30%; Currency 25.60%; Equity 21.39%; and Commodity 36.71%. Liquidity.The Partnership deposits its assets with MS&Co. as its clearing commodity broker in separate futures, forward and options trading accounts established for each Trading Advisor.Such assets are used as margin to engage in trading and may be used as margin solely for the Partnership’s trading.The assets are held either in non-interest bearing bank accounts or in securities and instruments permitted by the CFTC for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade in futures, forwards and options, it is expected that the Partnership will continue to own such liquid assets for margin purposes. The Partnership’s investment in futures, forwards and options may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit.Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Partnership from promptly liquidating its futures or options contracts and result in restrictions on redemptions. - 26 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Partnership from trading in potentially profitable markets or prevent the Partnership from promptly liquidating unfavorable positions in such markets, subjecting it to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. As of September 30, 2014, approximately 85.16% of the Partnership’s total investment exposure is futures contracts which are exchange-traded while approximately 14.84% is forward contracts which are off-exchange traded. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions of units of limited partnership interest (“Unit(s)”) in the future will affect the amount of funds available for investments in futures, forwards and options in subsequent periods. It is not possible to estimate the amount, and therefore the impact, of future outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to the Partnership’s capital resource arrangements at the present time. - 27 - Off-Balance Sheet Arrangements and Contractual Obligations.The Partnership does not have any off-balance sheet arrangements, nor does it have contractual obligations or commercial commitments to make future payments that would affect its liquidity or capital resources. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets. Altis trades its Global Futures Portfolio Program on behalf of the Partnership.It is a systematic, automated trading program that builds on the market experience of Altis’ principals and employs a unique proprietary Advanced Asset Allocator.The Advanced Asset Allocator was specifically developed to manage portfolios of derivative instruments in a robust and scalable manner.The portfolio management technology combines original, traditional and contrasting investment techniques into one complete and comprehensive trading system.Investment changes are implemented after considering their effect on the whole portfolio and not just on the individual markets concerned. Graham currently trades its allocated portion of the Partnership’s assets pursuant to Graham’s Global Diversified Program, as described below, at 150% Leverage.The Global Diversified Program features the first trend system that Graham developed, which began trading client accounts in 1995. It utilizes multiple computerized trading models and offers broad diversification in both financial and non-financial markets, trading in approximately 65 global markets. The Global Diversified Program’s trend system is primarily - 28 - long-term in nature and is intended to generate significant returns over time with an acceptable degree of risk and volatility. The computer models analyze on a daily basis the recent price action, the relative strength and the risk characteristics of each market and compare statistically the quantitative results of this data to years of historical data on each market. EMC currently trades its Classic Program for the Partnership.EMC’s investment strategies are technical rather than fundamental in nature. In other words, they are developed from analysis of patterns of actual monthly, weekly, and daily price movements and are not based on analysis of fundamental supply and demand factors, general economic factors, or anticipated world events.EMC relies on historical analysis of these price patterns to interpret current market behavior and to evaluate technical indicators for trade initiations and liquidations. EMC’s investment strategies used in its program are trend-following. This means that initiation and liquidation of positions in a particular market are generally in the direction of the price trend in that market, although at times counter-trend elements also may be employed. EMC employs an investment strategy which utilizes a blend of systems (or, stated another way, a number of systems simultaneously). The strategies are diversified in that its program follows a number of futures interests and often invests in more than ten different interests at one time. - 29 - Northfield traded the Diversified Program on behalf of the Partnership.The Diversified Program was conceived, tested, and refined by Northfield’s principals.The approach was fully computerized and nondiscretionary.Money management principles were a critical element of the Diversified Program and had been carefully constructed and were rigorously applied to minimize risk exposure and to protect asset appreciation. Rabar trades its investment strategy on behalf of the Partnership.The objective of Rabar’s investment strategy is to generate capital appreciation over the long run by investing exclusively in futures interests, including exchange traded futures contracts, options on futures contracts, foreign currency forward contracts and, to a very limited extent, cash commodities. Rabar may also engage in exchange for physical transactions, more commonly referred to as “EFPs”.Rabar’s strategy employs a diversified, systematic, technical, and trend-following approach, utilizing a blend of several separate and distinct quantitative models. The following chart sets forth the percentage and the amount of the Partnership’s net assets allocated to each Trading Advisor for the periods ending September 30, 2014 and June 30, 2014, respectively, and the change during the applicable period. Trading Advisor Allocations as of September 30, 2014 (%) Allocations as of June 30, 2014 (%) Allocations as of September 30, 2014 ($) Allocations as of June 30, 2014 ($) Change during the period (%) Rabar Altis Graham EMC Capital Advisors Northfield – – - 30 - The following presents a summary of the Partnership’s operations for the three and nine months ended September 30, 2014 and 2013, and a general discussion of its trading activities during each period. It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. The Partnership’s results of operations set forth in the financial statements on pages 2 through 25 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that affect the amounts reported in these financial statements, including the following: the contracts the Partnership trades are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and market value is recorded on the Statements of Income and Expenses as “Net change in unrealized trading profit (loss)” for open contracts, and recorded as “Net realized trading profit (loss)” when open positions are closed out.The sum of these amounts constitutes the Partnership’s trading results.The market value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day. The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.), the close of the business day. Interest income, as well as management fees, incentive fees and brokerage fees, of the Partnership are recorded on an accrual basis. - 31 - Management of Ceres believes that, based on the nature of the operations of the Partnership, no assumptions relating to the application of critical accounting policies other than those presently used could reasonably affect reported amounts. For the Three and Nine Months Ended September 30, 2014 The Partnership recorded total trading results including interest income totaling $9,643,333 and expenses totaling $1,567,028, resulting in net income of $8,076,305 for the three months ended September 30, 2014.The Partnership’s net asset value per Unit increased from $25.18 at June 30, 2014 to $27.05 at September 30, 2014. During the third quarter, the Partnership posted a gain in net asset value per Unit as profits in the currency, agricultural, global interest rate, and metals sectors more than offset losses in the energy markets. Trading results in the global stock index sector were relatively flat for the quarter and had no material impact on the Partnership’s performance. The most significant gains were achieved within the currency sector, primarily during September, from short positions in the Japanese yen versus the U.S. dollar.The value of the U.S. dollar advanced as the U.S. employment rate fell to its lowest level since 2008 and the economy added more jobs than forecast, bolstering the case for the U.S. Federal Reserve to raise interest rates next year.Additional gains in this sector were recorded from positions in the euro, Swiss franc, and New Zealand dollar. Within the agricultural sector, gains were recorded primarily during July and September from short positions in wheat futures as prices dropped to the lowest level in four years on speculation that rising global production will curb exports from the U.S. Additional gains in this sector were recorded from futures positions in sugar and corn.Within the global interest rate sector, gains were experienced primarily during August from long positions in - 32 - European fixed income futures as prices advanced after reports showed euro-area manufacturing output expanded less than expected during July, boosting speculation the European Central Bank would increase stimulus measures.Within the metals sector, gains were achieved primarily during September from short positions in gold futures as prices declined on speculation that the U.S. Federal Reserve will raise U.S. interest rates sooner than forecast, crimping demand for the precious metal.A portion of the Partnership’s gains for the quarter was offset by losses experienced within the energy sector, primarily during July, from long futures positions in crude oil and its related products as prices declined after an industry report showed crude stockpiles increased in the U.S. The Partnership recorded total trading results including interest income totaling $6,349,356 and expenses totaling 5,869,065, resulting in net income of $480,291 for the nine months ended September 30, 2014.The Partnership’s net asset value per Unit increased from $26.48 at December 31, 2013 to $27.05 at September 30, 2014. During the first nine months of the year, the Partnership posted a gain in net asset value per Unit as profits in the agricultural, global interest rate, and currency sectors more than offset losses in the energy, metals, and global stock index sectors. The most significant gains were recorded within the agricultural sector during January and February primarily from long positions in soybean and soybean meal futures as prices advanced after adverse weather conditions in the U.S. and Brazil lowered crop estimates.Additional gains were recorded from long positions in livestock futures as prices trended higher throughout a majority of the first half of the year.Within the global interest rate sector, gains were experienced during May from long positions in European fixed income futures as prices advanced as German unemployment unexpectedly increased and - 33 - euro-area lending contracted, boosting demand for the relative “safety” of government debt.Additional gains were experienced during August as prices advanced after reports showed euro-area manufacturing output expanded less than expected during July, boosting speculation the European Central Bank would increase stimulus measures. Within the currency sector, gains were experienced primarily during September, from short positions in the euro and Japanese yen versus the U.S. dollar.The value of the U.S. dollar advanced as the U.S. employment rate fell to its lowest level since 2008 and the economy added more jobs than forecast, bolstering the case for the U.S. Federal Reserve to raise interest rates next year.Additional gains in this sector were recorded from positions in the New Zealand dollar, Canadian dollar, and Swiss franc.A portion of the Partnership’s gains during the first nine months of the year was offset by trading losses within the energy sector during March from long positions in crude oil and its related products as prices declined in the first half of the month on speculation that U.S. inventories climbed higher.Additional losses in this sector were recorded during July from long futures positions in crude oil and its related products as prices declined after an industry report showed crude stockpiles increased in the U.S. Within the metals sector, losses were incurred primarily during January and February from short positions in gold futures as prices moved higher after geo-political turmoil and concern over the strength of the U.S. economy increased demand for the precious metal. Additional losses were incurred during January from long positions in copper futures as prices declined on speculation that rising borrowing costs in emerging markets will dampen economic growth, eroding demand for industrial metals.Within the global stock index sector, losses were recorded during January from long positions in European and Pacific Rim equity index futures as prices declined amid growing concern the global economic recovery is faltering. -34 - For the Three and Nine Months Ended September 30, 2013 The Partnership recorded total trading results including interest income totaling $(8,347,734) and expenses totaling $3,293,110, resulting in a net loss of $11,640,844 for the three months ended September 30, 2013.The Partnership’s net asset value per Unit decreased from $27.71 at June 30, 2013, to $25.85 at September 30, 2013. During the third quarter, the Partnership posted a loss in net asset value as trading losses in metals, energies, global interest rates, and currencies more than offset gains from trading global stock indices and agriculturals. The most significant losses were incurred within the metals sector, primarily during July and August, from short industrial and precious metals futures positions. Improving economic data from China pushed industrial metals prices higher, while weaker U.S. economic data sent precious metals higher.Within the energy sector, losses were incurred primarily during September from long positions in gasoil, gasoline, and crude oil futures as prices declined amid concern a potential shutdown of the U.S. government may reduce demand from the world’s largest oil consuming country. Within the global interest rate sector, losses were incurred primarily during July and September from short positions in European bond futures as prices advanced as investor confidence in Europe’s largest economy unexpectedly declined, supporting the case for central-bank action to stimulate growth.Within the currency sector, losses were incurred primarily during July and August from long positions in the Australian dollar versus the U.S. dollar resulted in losses as the value of the Australian dollar declined to its weakest level in almost three years as speculation the Reserve Bank of Australia will cut borrowing costs curbed demand for the currency. Elsewhere, short positions in the Canadian dollar versus the U.S. dollar resulted in losses as the value of the Canadian dollar advanced after signs of a recovery in the U.S. added to speculation the Bank of Canada will consider tightening monetary policy before the end of next year. - 35 - The Partnership’s trading losses for the quarter were partially offset by trading gains achieved within the global stock index sector during September from long positions in European, Asian, and U.S. equity index futures as prices advanced on news of positive employment figures in Europe and the U.S. Federal Reserve’s decision not to curtail its monthly bond purchasing plan. Within the agricultural sector, gains were achieved during August from long soybean futures positions as prices climbed higher amid hot weather in the U.S. and concern of lower crop yields. The Partnership recorded total trading results including interest income totaling $(592,956) and expenses totaling $10,805,984, resulting in a net loss of $11,398,940 for the nine months ended September 30, 2013.The Partnership’s net asset value per Unit decreased from $27.76 at December 31, 2012, to $25.85 at September 30, 2013. During the first nine months of the year, the Partnership posted a loss in net asset value as trading losses in energies, global interest rates, and currencies more than offset gains from trading global stock indices, agricultural, and metals. The most significant losses were incurred within the energy sector primarily during February and September.During February, losses were incurred from long positions in crude oil and its related products as prices declined on concerns that renewed European debt woes would erode fuel demand. Reports of higher than expected crude oil stockpiles in the U.S. also negatively impacted prices for February. During September, losses were incurred from long positions in gasoil, gasoline, and crude oil futures as prices declined amid concern a potential shutdown of the U.S. government may reduce demand from the world’s largest oil consuming country.Within the global interest rate sector, losses were incurred primarily during May from long positions in U.S. and European fixed income futures as prices reversed lower following a - 36 - positive U.S. employment report and a rise in German sentiment. Within the currency sector, losses were incurred primarily during May from long positions in the New Zealand and Australian dollars versus the U.S. dollar as the values of these currencies declined relative to the U.S. dollar after the Reserve Bank of New Zealand took steps to curb the currency’s strength and the Reserve Bank of Australia cut interest rates. The Partnership’s trading losses for the first nine months of the year were partially offset by trading gains achieved within global stock indices during January from long positions in U.S., Pacific Rim, and European equity index futures as prices moved higher after German business confidence improved, economic reports in the U.S. and China beat estimates, and a weaker yen boosted Japan’s exports.These gains were further supplemented by profits from long positions in stock index futures during March, April, and May.Within the agricultural sector, gains were achieved during May from short positions in sugar futures as prices moved lower on forecasts of large crop yields in Brazil and Thailand. Additional gains were recorded from long positions in soybean futures. In the metals sector, gains were recorded primarily during April and June, from short positions in gold futures as prices declined after U.S. economic data topped estimates, eroding the appeal of gold as a store of value. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction The Partnership is a commodity pool engaged primarily in the speculative trading of futures, forwards and options.The market-sensitive instruments held by the Partnership are acquired for speculative trading purposes only and, as a result, all or substantially all of the Partnership’s assets are at risk of trading loss.Unlike an operating company, the risk of market-sensitive instruments is inherent to the primary business activity of the Partnership. - 37 - The futures, forwards and options on such contracts traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled on an agreed-upon settlement date. The Partnership’s total market risk may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Partnership’s open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Partnership is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Partnership typically to be many times the total capitalization of the Partnership. The Partnership’s past performance is no guarantee of its future results.Any attempt to numerically quantify the Partnership’s market risk is limited by the uncertainty of its speculative trading.The Partnership’s speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of - 38 - ruin”) that far exceed the Partnership’s experience to date as discussed under the “Partnership’s Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed. Limited partners will not be liable for losses exceeding the current net asset value of their investment. Quantifying the Partnership’s Trading Value at Risk The following quantitative disclosures regarding the Partnership’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)).All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Partnership accounts for open positions on the basis of fair value accounting principles.Any loss in the market value of the Partnership’s open positions is directly reflected in the Partnership’s earnings and cash flow. The Partnership’s risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. - 39 - VaR is a measure of the maximum amount which the Partnership could reasonably be expected to lose in a given market sector.However, the inherent uncertainty of the Partnership’s speculative trading and the recurrence of market movements far exceeding expectations in the markets traded by the Partnership could result in actual trading or non-trading losses far beyond the indicated VaR of the Partnership’s experience to date (i.e., “risk of ruin”).In light of the foregoing, as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification in this section should not be considered to constitute any assurance or representation that the Partnership’s losses in any market sector will be limited to VaR or by the Partnership’s attempts to manage its market risk. Exchange maintenance margin requirements have been used by the Partnership as the measure of its VaR.Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95% - 99% of any one-day interval.Maintenance margin has been used rather than the more generally available initial margin, because initial margin includes a credit risk component, which is not relevant to VaR. The Partnership’s Value at Risk in Different Market Sectors The following tables indicate the trading VaR associated with the Partnership’s open positions by market category as of September 30, 2014 and December 31, 2013, and the highest, lowest and average values during the three months ended September 30, 2014 and for the twelve months ended December 31, 2013.All open position trading risk exposures of the Partnership have been included in calculating the figures set forth below.There has been no material change in the trading VaR information previously disclosed in the Form 10-K. - 40 - As of September 30, 2014, the Partnership’s total capitalization was approximately $114 million. September 30, 2014 Primary Market % of Total Risk Category VaR Capitalization Currency 3.98% Interest Rate 2.53% Equity 3.33% Commodity 5.71% Total 15.55% Three Months Ended September 30, 2014 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $4,001,247 Equity $8,061,025 Commodity * Average month-end VaR. - 41 - As of December 31, 2013, the Partnership’s total capitalization was approximately $147 million. December 31, 2013 Primary Market % of Total Risk Category VaR Capitalization Currency 3.75% Interest Rate 3.22% Equity 5.36% Commodity 7.49% Total 19.82% Twelve Months Ended December 31, 2013 Market Sector High VaR Low VaR Average VaR* Currency Interest Rate $7,790,519 Equity $12,772,902 Commodity $12,560,876 * Average month-end VaR. Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets. However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to, the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; - 42 - · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to current trading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. Non-Trading Risk The Partnership has non-trading market risk on its foreign cash balances not needed for margin.These balances and any market risk they may represent are immaterial. A decline in short-term interest rates would result in a decline in the Partnership’s cash management income. This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Partnership’s market-sensitive instruments, in relation to the Partnership’s net assets. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures - except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership manages its - 43 - primary market risk exposures - constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act. The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership.Investors must be prepared to lose all or substantially all of their investment in the Partnership. Qualitative Disclosures Regarding Means of Managing Risk Exposure The Partnership and the Trading Advisors, separately, attempt to manage the risk of the Partnership’s open positions in essentially the same manner in all market categories traded. Ceres attempts to manage market exposure by diversifying the Partnership’s assets among different market sectors and trading approaches through the selection of the commodity trading advisors and by daily monitoring of their performance.In addition, the Trading Advisors establish diversification guidelines, often set in terms of the maximum margin to be committed to positions in any one market sector or market-sensitive instrument. Ceres monitors and controls the risk of the Partnership’s non-trading instrument, cash. Cash is the only Partnership investment directed by Ceres, rather than the Trading Advisors. - 44 - Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, Ceres’ Director (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of September 30, 2014.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act is recorded, processed, summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the Director and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at September 30, 2014. Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 45 - PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS There are no material legal proceedings pending against the Partnership nor the General Partner. The following information supplements and amends the discussion set forth under Part I, Item 3, “Legal Proceedings” in the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, as updated by the Partnership’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014. On June 1, 2011, Morgan Stanley & Co. Incorporated converted from a Delaware corporation to a Delaware limited liability company.As a result of that conversion, Morgan Stanley & Co. Incorporated is now named Morgan Stanley & Co. LLC. MS&Co. is a wholly-owned, indirect subsidiary of Morgan Stanley, a Delaware holding company.Morgan Stanley files periodic reports with the Securities and Exchange Commission (the “SEC”) as required by the Exchange Act, which include current descriptions of material litigation and material proceedings and investigations, if any, by governmental and/or regulatory agencies or self-regulatory organizations concerning Morgan Stanley and its subsidiaries, including MS&Co.As a consolidated subsidiary of Morgan Stanley, MS&Co. does not file its own periodic reports with the SEC that contain descriptions of material litigation, proceedings and investigations.As a result, we refer you to the “Legal Proceedings” section of Morgan Stanley’s SEC 10-K filings for 2013, 2012, 2011, 2010, and 2009. - 46 - In addition to the matters described in those filings, in the normal course of business, each of Morgan Stanley and MS&Co. has been named, from time to time, as a defendant in various legal actions, including arbitrations, class actions, and other litigation, arising in connection with its activities as a global diversified financial services institution.Certain of the legal actions include claims for substantial compensatory and/or punitive damages or claims for indeterminate amounts of damages.Each of Morgan Stanley and MS&Co. is also involved, from time to time, in investigations and proceedings by governmental and/or regulatory agencies or self-regulatory organizations, certain of which may result in adverse judgments, fines or penalties.The number of these investigations and proceedings has increased in recent years with regard to many financial services institutions, including Morgan Stanley and MS&Co. MS&Co. is a Delaware limited liability company with its main business office located at 1585 Broadway, New York, New York 10036.Among other registrations and memberships, MS&Co. is registered as a futures commission merchant and is a member of National Futures Association. On May7, 2009, MS&Co. was named as a defendant in a purported class action lawsuit brought under Sections 11, 12 and 15 of the Securities Act of 1933, as amended, which is now styled In re Morgan Stanley Mortgage Pass-Through Certificates Litigation and is pending in the United States District Court for the Southern District of New York (“SDNY”). The third amended complaint, filed on September 30, 2011, alleges, among other things, that the registration statements and offering documents related to the offerings of certain mortgage pass-through certificates in 2006 contained false and misleading information concerning the pools of residential loans that backed these securitizations. The plaintiffs seek, among other relief, class certification, unspecified compensatory and rescissionary damages, costs, interest and fees. On July22, 2014, - 47 - the parties reached an agreement in principle to settle the litigation. The settlement is subject to approval by the court, which has set a final approval hearing for December 18, 2014. On December23, 2009, the Federal Home Loan Bank of Seattle filed a complaintagainst MS&Co. and an affiliate and other defendants inthe Superior Court of the State of Washington, styled Federal Home Loan Bank of Seattle v. Morgan Stanley& Co. Inc., et al. The amended complaint, filed on September 28, 2010, alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sold to plaintiff by MS&Co. was approximately $233 million.The complaint raises claims under the Washington State Securities Act and seeks, among other things,to rescindthe plaintiff’s purchase of such certificates.On October18, 2010, defendants filed a motion to dismiss the action. By orders datedJune 23, 2011 and July18, 2011,the court denied defendants’ omnibusmotion to dismiss plaintiff’s amended complaint and onAugust 15, 2011, the court denied MS&Co.’s individual motion to dismiss the amended complaint.At June 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $54 million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss for this action up to the difference between the $54 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 48 - On March15, 2010, the Federal Home Loan Bank of San Francisco filed two complaints against MS&Co. and other defendants inthe Superior Court of the State of California. These actions are styled Federal Home Loan Bank of San Franciscov. Credit Suisse Securities (USA) LLC, et al.,and Federal Home Loan Bank of SanFranciscov. Deutsche Bank Securities Inc.et al., respectively. Amended complaints filed on June10, 2010 allege that defendants made untrue statements and material omissions in connection with the sale to plaintiff ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of certificates allegedly sold to plaintiff by MS&Co. in these cases was approximately $704 million and $276 million, respectively. The complaints raise claims under both the federal securities laws and California law and seek, among other things,to rescindthe plaintiff’s purchase of such certificates. On August11, 2011, plaintiff’s claims brought under the Securities Act of 1933, as amended, were dismissed with prejudice. The defendants filed answers to the amended complaints on October7, 2011. On February9, 2012, defendants’ demurrers with respect to all other claims were overruled. On December20, 2013, plaintiff’s negligent misrepresentation claims were dismissed with prejudice. A bellwether trial is currently scheduled to begin in January 2015. MS&Co. is not a defendant in connection with the securitizations at issue in that trial. On May23, 2014, plaintiff and the defendants in the bellwether trial filed motions for summary adjudication, which were denied. At September25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $291 million, and the certificates had incurred actual losses of approximately $6 million. Based on currently available information, MS&Co. believes it could incur a loss for this action up to the difference between the $291 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 49 - On July9, 2010 and February11, 2011, Cambridge Place Investment Management Inc. filed two separate complaintsagainst MS&Co. and/or its affiliates and other defendants inthe Superior Court of the Commonwealth of Massachusetts, both styled Cambridge Place Investment Management Inc. v. Morgan Stanley& Co., Inc., et al.The complaints assert claims on behalf of certain clients of plaintiff’s affiliates and allege that defendants made untrue statements and material omissions in the sale ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.Thetotal amount of certificates allegedly issued by MS&Co. and/or its affiliates or sold to plaintiff’s affiliates’ clients by MS&Co. and/or its affiliates in the two matters wasapproximately $263 million.On February 11, 2014, the parties entered into an agreement to settle the litigation.On February 20, 2014, the court dismissed the action. On July15, 2010, China Development Industrial Bank (“CDIB”) filed a complaint against MS&Co. and an affiliate, which is styled China Development Industrial Bank v. Morgan Stanley& Co. Incorporated et al., which is pending in the Supreme Court of the State of New York, New York County (“Supreme Court of NY, NY County”). The complaint relates to a $275 million credit default swap referencing the super senior portion of the STACK 2006-1 collateralized debt obligation (“CDO”). The complaint asserts claims for common law fraud, fraudulent inducement and fraudulent concealment and alleges that MS&Co. and/or its affiliate misrepresented the risks of the STACK 2006-1 CDO to CDIB, and that MS&Co. and/or its affiliate knew that the assets backing the CDO were of poor quality when it entered into the credit default swap with CDIB. The complaint seeks compensatory damages related to the approximately $228 million that CDIB alleges it has already lost under the credit default swap, rescission of CDIB’s obligation to pay an additional $12 million, punitive damages, equitable relief, fees and costs.On February28, 2011, the court presiding over this action - 50 - denied MS&Co. and its affiliate’s s motion to dismiss the complaint and on March21, 2011, MS&Co. and its affiliate appealed that order. On July 7, 2011, the appellate court affirmed the lower court’s decision denying the motion to dismiss. Based on currently available information, MS&Co. and/or its affiliate believes it and/or its affiliate could incur a loss of up to approximately $240 million plus pre- and post-judgment interest, fees and costs. On October15, 2010,the Federal Home Loan Bank of Chicago filed a complaintagainst MS&Co. and its affiliates and other defendants intheCircuit Court of the State of Illinois styled Federal Home Loan Bank ofChicagov.Bank of America Funding Corporationet al. The complaint alleges that defendants made untrue statements and material omissions in the sale to plaintiff ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.Thetotal amount of certificates allegedly sold to plaintiff by MS&Co. and/or its affiliates in this action wasapproximately $203 million. The complaint raises claims underIllinois law and seeks, among other things,to rescindthe plaintiff’s purchase of such certificates. On March24, 2011, the court granted plaintiff leave to file an amended complaint. MS&Co. and its affiliates filed an answer on December21, 2012. On December13, 2013, the court entered an order dismissing all claims related to one of the securitizations at issue. At September25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $55million and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $55 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 51 - On October 25, 2010, MS&Co., certain affiliates and Pinnacle Performance Limited, a special purpose vehicle, were named as defendants in a purported class action related to securities issued by the special purpose vehicle in Singapore, commonly referred to as Pinnacle Notes. The case is styled Ge Dandong, et al. v. Pinnacle Performance Ltd., et al. and is pending in the SDNY. An amended complaint was filed on October 22, 2012.The court denied defendants’ motion to dismiss the amended complaint on August 22, 2013 and granted class certification on October 17, 2013.On October 30, 2013, defendants filed a petition for permission to appeal the court’s decision granting class certification.On January 31, 2014, plaintiffs filed a second amended complaint.The second amended complaint alleges that the defendants engaged in a fraudulent scheme to defraud investors by structuring the Pinnacle Notes to fail and benefited subsequently from the securities’ failure.In addition, the second amended complaint alleges that the securities’ offering materials contained material misstatements or omissions regarding the securities’ underlying assets and the alleged conflicts of interest between the defendants and the investors.The second amended complaint asserts common law claims of fraud, aiding and abetting fraud, fraudulent inducement, aiding and abetting fraudulent inducement, and breach of the implied covenant of good faith and fair dealing.On July17, 2014, the parties reached an agreement in principle to settle the litigation. The settlement is subject to court approval. On April20, 2011, the Federal Home Loan Bank of Boston filed a complaintagainst MS&Co. and certain affiliates and other defendants inthe Superior Court of the Commonwealth of Massachusetts styled Federal Home Loan Bank of Boston v. Ally Financial, Inc. F/K/A GMAC LLC et al.An amended complaint was filed on June19, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly issued by MS&Co. and/or its affiliates or sold to - 52 - plaintiff by MS&Co. and/or its affiliates was approximately $385 million.The amended complaint raises claims underthe Massachusetts Uniform Securities Act, the Massachusetts Consumer Protection Act and common lawand seeks, among other things, to rescind the plaintiff’s purchase of such certificates. On May26, 2011, defendants removed the case to the United States District Court for the District of Massachusetts. On October11, 2012, defendants filed motions to dismiss the amended complaint, which was granted in part and denied in part on September30, 2013. The defendants filed an answer to the amended complaint on December16, 2013. Plaintiff voluntarily dismissed its claims against MS&Co. and its affiliates with respect to two of the securitizations at issue. At September 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $66million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $66 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. OnJuly 5,2011,Allstate Insurance Company and certain ofits affiliated entitiesfiled a complaintagainst MS&Co. and certain of its affiliates inthe Supreme Court of NY, NY County, styledAllstate Insurance Company, et al. v. Morgan Stanley, et al. An amended complaint was filed on September 9, 2011 and alleges that defendants made untrue statements and material omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly issued and/or sold to plaintiffs by MS&Co. and/or its affiliates was approximately $104 - 53 - million.The complaint raises common law claims of fraud,fraudulent inducement, aiding and abetting fraud and negligent misrepresentation and seeks, among other things,compensatory and/or rescissionary damagesassociated withplaintiffs’ purchases of such certificates. On March15, 2013, the court denied in substantial part the defendants’ motion to dismiss the amended complaint, which order MS&Co. and its affiliates appealed on April11, 2013.On May3, 2013, MS&Co. and its affiliates filed an answer to the amended complaint. At September 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $82 million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $82 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to an offset for interest received by the plaintiff prior to a judgment. On July18, 2011, the Western and Southern Life Insurance Company and certain affiliated companies filed a complaintagainst MS&Co. and certain affiliates and other defendants inthe Court of Common Pleas in Ohio, styled Western and Southern Life Insurance Company, et al. v. Morgan Stanley Mortgage Capital Inc., et al.An amended complaint was filed on April2, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of the certificates allegedly sold to plaintiffs by MS&Co. and/or its affiliates was approximately $153 million.The amended complaint raises claims underthe Ohio Securities Act, federal securities laws, and common law and seeks, among other things, to rescind the plaintiffs’ purchases of such certificates. MS&Co. and its affiliates filed an answer on - 54 - August17, 2012. Trial is currently scheduled to begin in July 2015. At September25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $111 million, and the certificates hadincurred actual losses of approximately $2 million. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $111 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to an offset for interest received by the plaintiff prior to a judgment. On September2, 2011, the Federal Housing Finance Agency, as conservator for Fannie Maeand Freddie Mac, filed 17 complaints against numerous financial services companies, including MS&Co. and certain affiliates. A complaint against MS&Co. and certain affiliates and other defendants was filed in the Supreme Court of NY, NY County, styled Federal Housing Finance Agency, as Conservator v. Morgan Stanley et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to Fannie Mae and Freddie Mac ofresidential mortgage pass-through certificates with an original unpaid balance of approximately $11 billion. The complaint raised claims under federal and state securities laws and common law and seeks, among other things, rescission and compensatory and punitive damages. On February 7, 2014, the parties entered into an agreement to settle the litigation.On February 20, 2014, the court dismissed the action. On November 4, 2011, the Federal Deposit Insurance Corporation (“FDIC”), as receiver for Franklin Bank S.S.B., filed two complaints against MS&Co. in the District Court of the State of Texas. Each was styled - 55 - Federal Deposit Insurance Corporation, as Receiver for Franklin Bank S.S.B. v. Morgan Stanley& Company LLC F/K/A Morgan Stanley& Co. Inc. and alleged that MS&Co. made untrue statements and material omissions in connection with the sale to plaintiff of mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of certificates allegedly underwritten and sold to the plaintiff by MS&Co. in these cases was approximately $67 million and $35 million, respectively.The complaints each raised claims under both federal securities law and the Texas Securities Act and each seeks, among other things, compensatory damages associated with plaintiff’s purchase of such certificates.On March 20, 2012, MS&Co. filed answers to the complaints in both cases. On June 7, 2012, the two cases were consolidated. On January 10, 2013, MS&Co. filed a motion for summary judgment and special exceptions with respect to plaintiff’s claims. On February 6, 2013, the FDIC filed an amended consolidated complaint. On February 25, 2013, MS&Co. filed a motion for summary judgment and special exceptions, which motion was denied in substantial part on April 26, 2013. On May 3, 2013, the FDIC filed a second amended consolidated complaint. On October 7, 2014, the court denied MS&Co.’s motion for reconsideration of the court’s order denying its motion for summary judgment and granted its motion for reconsideration of the court’s order denying permission for interlocutory appeal.On October 22, 2014, MS&Co. filed a petition for permissive interlocutory appeal with the appellate court. Trial is currently scheduled to begin in March 2015.At September 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $44 million, and the certificates had incurred actual losses of approximately $5 million. Based on currently available information, MS&Co. believes it could incur a loss in this action up to the difference between the $44 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co., or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 56 - On April25, 2012, Metropolitan Life Insurance Company and certain affiliates filed a complaint against MS&Co. and certain affiliates in the Supreme Court of NY, NY County, styled Metropolitan Life Insurance Company, et al. v. Morgan Stanley, et al. An amended complaint was filed on June29, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. and/or certain affiliates was approximately $758 million. The amended complaint raised common law claims of fraud, fraudulent inducement, and aiding and abetting fraud and seeks, among other things, rescission, compensatory and/or rescissionary damages, as well as punitive damages, associated with plaintiffs’ purchases of such certificates. On January 23, 2014, the parties reached an agreement in principle to settle the litigation.On April 25, 2014, the parties filed a stipulation of voluntary discontinuance of the action with prejudice. On April25, 2012, The Prudential Insurance Company of America and certain affiliates filed a complaint against MS&Co. and certain affiliates in the Superior Court of the State of New Jersey styled The Prudential Insurance Company of America, et al. v. Morgan Stanley, et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. is approximately $1 billion. The complaint raises claims under the New Jersey Uniform Securities Law, as well as common law claims of negligent misrepresentation, fraud and tortious interference with contract and seeks, among other things, compensatory damages, punitive damages, rescission and rescissionary damages associated with plaintiffs’ purchases of such certificates. On October16, 2012, plaintiffs filed an amended complaint which, among other - 57 - things, increases the total amount of the certificates at issue by approximately $80 million, adds causes of action for fraudulent inducement, equitable fraud, aiding and abetting fraud, and violations of the New Jersey RICO statute, and includes a claim for treble damages. On March15, 2013, the court denied the defendants’ motion to dismiss the amended complaint. On April26, 2013, the defendants filed an answer to the amended complaint. On June5, 2014, the defendants filed a renewed motion to dismiss the amended complaint. At September25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $613million, and the certificates had not yet incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $613 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On June 5, 2012, MS&Co. consented to and became the subject of an Order Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the Commodity Exchange Act, as amended, Making Findings and Imposing Remedial Sanctions by The Commodity Futures Trading Commission (CFTC) to resolve allegations related to the failure of a salesperson to comply with exchange rules that prohibit off-exchange futures transactions unless there is an Exchange for Related Position (EFRP).Specifically, the CFTC found that from April 2008 through October 2009, MS&Co. violated Section 4c(a) of the Commodity Exchange Act and Commission Regulation 1.38 by executing, processing and reporting numerous off-exchange futures trades to the Chicago Mercantile Exchange (CME) and Chicago Board of Trade (CBOT) as EFRPs in violation of CME and CBOT rules because those trades lacked the corresponding and related cash, OTC swap, OTC option, or other OTC - 58 - derivative position.In addition, the CFTC found that MS&Co. violated CFTC Regulation 166.3 by failing to supervise the handling of the trades at issue and failing to have adequate policies and procedures designed to detect and deter the violations of the Act and Regulations.Without admitting or denying the underlying allegations and without adjudication of any issue of law or fact, MS&Co. accepted and consented to entry of findings and the imposition of a cease and desist order, a fine of $5,000,000, and undertakings related to public statements, cooperation and payment of the fine.MS&Co. entered into corresponding and related settlements with the CME and CBOT in which the CME found that MS&Co. violated CME Rules 432.Q and 538 and fined MS&Co. $750,000 and CBOT found that MS&Co. violated CBOT Rules 432.Q and 538 and fined MS&Co. $1,000,000. On February14, 2013, Bank Hapoalim B.M. filed a complaint against MS&Co. and certain affiliates in the Supreme Court of NY, NY County, styled Bank Hapoalim B.M. v. Morgan Stanley et al.The complaint alleges that defendants made material misrepresentations and omissions in the sale to plaintiff of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. and/or its affiliates to plaintiff was approximately $141 million.The complaint alleges causes of action against MS&Co. and its affiliates for common law fraud, fraudulent concealment, aiding and abetting fraud, and negligent misrepresentation, and seeks, among other things, compensatory and punitive damages. On April22, 2014, the defendants’ motion to dismiss was denied in substantial part. On August 29, 2014, the defendants filed an answer to the complaint, and on September 18, 2014, the defendants filed a notice of appeal from the ruling denying their motion to dismiss.At September 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $73million, and the certificates had not yet - 59 - incurred actual losses. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $73 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. On May3, 2013, plaintiffs in Deutsche Zentral-Genossenschaftsbank AG et al. v. Morgan Stanley et al. filed a complaint against MS&Co., certain affiliates, and other defendants in the Supreme Court of NY, NY County. The complaint alleges that defendants made material misrepresentations and omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. and/or its affiliates to plaintiff was approximately $694 million. The complaint alleges causes of action against MS&Co. and its affiliates for common law fraud, fraudulent concealment, aiding and abetting fraud, negligent misrepresentation, and rescission and seeks, among other things, compensatory and punitive damages. On June10, 2014, the court denied defendants’ motion to dismiss. On July10, 2014, MS&Co. and its affiliates filed a renewed motion to dismiss with respect to two certificates at issue in the case. On October 13, 2014, MS&Co. filed its answer to the complaint.At September25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $300million, and the certificates had incurred actual losses of approximately $78 million. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $300 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses. - 60 - On September23, 2013, plaintiffs in National Credit Union Administration Board v. Morgan Stanley& Co. Inc., et al. filed a complaint against MS&Co. and certain affiliates in the SDNY. The complaint alleges that defendants made untrue statements of material fact or omitted to state material facts in the sale to plaintiffs of certain mortgage pass-through certificates issued by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by MS&Co. and/or its affiliates to plaintiffs was approximately $417 million. The complaint alleges causes of action against MS&Co. and its affiliates for violations of Section11 and Section12(a)(2) of the Securities Act of 1933, violations of the Texas Securities Act, and violations of the Illinois Securities Law of 1953 and seeks, among other things, rescissionary and compensatory damages. The defendants filed a motion to dismiss the complaint on November13, 2013. On January22, 2014, the court granted defendants’ motion to dismiss with respect to claims arising under the Securities Act of 1933 and denied defendants’ motion to dismiss with respect to claims arising under Texas Securities Act and the Illinois Securities Law of 1953. On April28, 2014, the court granted in part and denied in part plaintiff’s motion to strike certain of the defendants’ affirmative defenses. On July11, 2014, the defendants filed a motion for reconsideration of the court’s order on the motion to dismiss the complaint or, in the alternative, for certification of interlocutory appeal and a stay of all proceedings, which was denied on September 30, 2014. At September 25, 2014, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $211 million, and the certificates had incurred actual losses of approximately $27 million. Based on currently available information, MS&Co. believes it and/or its affiliates could incur a loss in this action up to the difference between the $211 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against MS&Co. and/or its affiliates, or upon sale, plus pre- and post-judgment interest, fees and costs. MS&Co. and/or its affiliates may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 61 - On July 23, 2014, the SEC approved a settlement by MS&Co. and certain affiliates to resolve an investigation related to certain subprime RMBS transactions sponsored and underwritten by those entities in 2007. Pursuant to the settlement, MS&Co. and certain affiliates were charged with violating Sections 17(a)(2) and 17(a)(3) of the Securities Act, agreed to pay disgorgement and penalties in an amount of $275 million and neither admitted nor denied the SEC’s findings. Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K, as updated by the Partnership’s Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014 and June 30, 2014. Item 4.MINE SAFETY DISCLOSURES Not applicable. Item 6. EXHIBITS Certification of Director of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Director of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 62 - Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Document 101.PRE* XBRL Taxonomy Extension Presentation Document 101.DEF* XBRL Taxonomy Extension Definition Document Notes to Exhibits List *Submitted electronically herewith. - 63 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Morgan Stanley Smith Barney Spectrum Select L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) November 12, 2014 By: /s/ Steven Ross Steven Ross Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 64 -
